DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 10 and 14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 November 2021.

Claim Objections
The claims remain objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 102
Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conrad (US 2017/0191597).
In regards to claim 1, Conrad discloses a length compensator (100) for pipelines containing two connecting components (130a, 130b) comprising: a compensating element (120) made from a thermoplastic elastomer (see paragraph [0088]), and a supporting pipe (140), wherein the compensating element is arranged between the two connecting components and the 
In regards to claim 4, it is noted that this is a product-by-process claim. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. The type of molding process imparts no further structure on the claim. Therefore, since Conrad discloses connecting the elements by a molding process (see paragraphs [0106] and [0107]) the limitation has been met.
In regards to claim 5, Conrad further discloses a friction-reducing layer (110) is arranged on the outer lateral surface of the compensating element.
In regards to claim 6, Conrad further discloses the friction-reducing layer is formed by dry lubrication, in particular a metal coating (metal conduit 110).
In regards to claim 7, Conrad further discloses the friction-reducing layer is formed by rings (fig. 3A shows rings along section “106”), wherein the friction-reducing layer forms the outer lateral surface of the compensating element.
In regards to claim 8, Conrad further discloses the longitudinal compensator has a stop element (146), wherein the stop element is arranged at an end of the supporting pipe.


Claim Rejections - 35 USC § 103
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad, as applied to claim 1 above.
In regards to claim 11, Conrad discloses a length compensator (100) for pipelines containing two connecting components (130a, 130b) comprising: a compensating element (120) made from a thermoplastic elastomer (see paragraph [0088]), and a supporting pipe (140), wherein the compensating element is arranged between the two connecting components and the compensating element ends are connected to the connecting components (shown in fig. 3A), wherein the outer lateral surface of the compensating element is suitably encompassed by the inner lateral surface of the supporting pipe around its entire circumference (shown in fig. 5B), wherein the supporting pipe has a circular cross-sectional area and the compensating element expands and contracts exclusively in the axial direction (see at least paragraph [0084]) and an element (110), is arranged on the outer lateral surface of the cylindrical hollow body.
Conrad discloses the claimed invention except for the element being helical. However, Conrad teaches that “While expansion/contraction section 106 is illustrated as a bellows section having a series of convolutions, it will be appreciated that other geometric configurations such as sinusoidal or otherwise articulated surface may be used” (see paragraph [0138]).
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to provide the element as a helical element, in order to also account for torsional/radial expansion.
In regards to claims 12 and 13, Conrad it is inherent by providing the element as a helical element that the outer lateral surface of the cylindrical hollow would have a helically extending web (see fig. 3A).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad, as applied to claim | above, and further in view of Barnes (US 2015/0013948).
Conrad discloses the compensator of claim 1. Conrad does not disclose the supporting pipe is encompassed by an insulation layer.
However, Barnes teaches a compensator, having an insulation layer (104).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the compensator of Conrad with an insulation layer, in order to prevent unwanted heat transfer, as taught by Barnes at least in the abstract.

Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
In response to applicant’s argument regarding claim 11, applicant merely states that Conrad does not disclose certain features, but provides no evidence. Further, applicant merely states there is no suggestion to modify Conrad, without providing evidence or addressing the 
In response to applicant’s arguments regarding claim 1, applicant merely states that Conrad does not disclose certain features without providing evidence or addressing the specific rejection. It can be seen in the rejection above that Conrad discloses all limitations of claim 1. As such, these arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679      
02/07/2022